Citation Nr: 1434105	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-20 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left leg disability.


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that in relevant part denied the above claim.  

In February 2014 the claim was remanded for additional development.


FINDINGS OF FACT

1.  The Veteran failed, without good cause or adequate reason, to report for VA examination in May 2014, which was scheduled to assess his claimed left leg disability.

2.  The Veteran does not have a current left leg disability.


CONCLUSION OF LAW

The criteria for service connection for a left leg disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.159, 3.303, 3.655(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for entitlement to service connection for a left leg disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

A January 2009 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in August 2009.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The Veteran was not provided with a VA examination or medical opinion in conjunction with this appeal despite an attempt by the RO to provide one.  

However, the Board finds that VA has no further duty to schedule an examination because the Veteran has failed to report for VA examinations without good cause.  Individuals for whom examinations have been authorized and scheduled in conjunction with VA compensation claims are required to report for such examinations.  38 C.F.R. § 3.326(a); see also Dusek v. Derwinski, 2 Vet. App. 519 (1992).  The Veteran was scheduled to undergo an examination in Martinsburg, Virginia, in May 2014, but it was cancelled due to location.  The examination was rescheduled for the same month in Richmond, Connecticut, but the Veteran failed to report to the scheduled examination..  The Veteran failed to show "good cause" for his failure to report.

The Board acknowledges that the record does not contain a copy of the actual notice sent to the Veteran regarding the scheduling of his VA examination.  Nonetheless, there is no indication from the record that such a notice was not sent to the Veteran.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Furthermore, the Veteran has not asserted that he did not receive notice of the scheduled examination.  

A May 2014 supplemental statement of the case (SSOC) provided to the Veteran indicated that the Veteran had failed to appear for a May 2014 VA examination that would have provided material evidence regarding his claim.  As part of the May 2014 SSOC, the claimant was provided with the text of 38 C.F.R. § 3.655.  The May 2014  SSOC, including the provisions of 38 C.F.R. § 3.655, was sent to the Veteran's last address of record and was not returned as undeliverable by the U.S. Postal Service.  There is no indication from the record that he did not receive notice nor does he assert otherwise.

The Board acknowledges the RO's efforts to schedule the Veteran for an examination.  The Veteran has not provided a good cause for his failure to report to the scheduled examination.  Therefore, the Board finds that additional efforts to schedule an examination would be futile.

Given the presumption of regularity of the mailing of VA examination scheduling notice, the lack of return of any correspondence as undeliverable, and the lack of explanation regarding his failure to report to the scheduled VA examination, the Board finds that he did not show good cause.  See 38 C.F.R. § 3.655.  The Veteran has not argued that the RO failed to notify his of the examinations or indicated that he would report if the examination was re-scheduled.

In light of the Veteran's failure to cooperate with VA's efforts to assist him in developing the facts of his claims, no further effort will be expended to assist him in this regard.  Accordingly, the Board is satisfied that all relevant facts have been properly and sufficiently developed and will therefore consider the Veteran's claims based on the evidence of record.


II.  Service Connection

The Veteran seeks service connection for a left leg disability, which he contends is the result of military service.  Again, because the Veteran failed, without good cause, to report to his VA examination, the claim will be decided on the evidence of record.  See 38 C.F.R. § 3.655.  For the reasons that follow, the Board finds service connection is not warranted.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regardless of the theory of entitlement, service connection requires the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

The Veteran's service treatment records (STRs) show a February 1975 enlistment examination, which noted the lower extremities as normal.  In a March 1975 Report of Medical History, the Veteran denied any arthritis, bone or joint deformity, or a "trick" or locked knee.  

STRs dated April 1975 show the Veteran was treated for left knee complaints and left thigh pain.  The Veteran reported a history of trauma in October 1974 while playing football prior to entering service.  The examiner noted no evidence of left knee crepitus, heat, edema or dislocation.  The Veteran had full range of motion in the left knee.  The examiner further noted malingering, and determined that no actual left knee or thigh disability was present.  

An April 1975 letter included in the Veteran's Military Personnel Records, and which was signed by the Veteran, states that the Veteran was examined within the last 60 days and was determined to be physically qualified for separation from physical duty, and that no defects were noted which would disqualify the Veteran from the performance of his duties or entitle him to benefits from Naval service, nor had the Veteran suffered any injuries or illnesses during his period of active duty.

An undated Summary of the Depot Aptitude Board recommended discharge based on the fact that the Veteran had "neither the desire nor the motivation to be cooperative in training," further stating that the Veteran would "be an unproductive recruit who would mean trouble to a command in some later time."

An undated letter sent from Marine Corps headquarters to the Veteran's parents notified them that in April 1975, the Veteran would be discharged from service "because he ha[d] been unable to adjust to the stress of Marine Corps life," but that the Veteran was nonetheless in good health, and that the Veteran would not be discharged if he were in need of active medical attention.

Treatment records from Deerfield Correction Center dated August 1991 noted subjective complaints of left knee pain and buckling but did not provide a diagnosis.  The examiner noted a "good" range of motion with a stable knee cap, and without swelling or abnormality.  Again in April 1985, treatment records show the Veteran was assigned a bottom bunk due to hip pain while jumping out of bed.

In January 2009, the Veteran filed a claim for a disability of the left leg, consisting of giving out and pain when over extended.

In a February 2009 statement, the Veteran stated that while he was in service, he experienced knee pain, and that his leg will "give out" without warning.

In November 2009, the Veteran submitted a notice of disagreement, in which he stated that his military career was cut short by his left leg disability.  He further asserted that his disability was manifest by "giving way" and pain.

The Veteran, in his April 2010 VA Form 9, indicated that he was medically discharged from service for a disability obtained in service during boot camp, which he contended still exists.  He clarified that he suffered from leg problems.  He further mentioned that he received little medical treatment for his leg during service, but that he had experienced pain in his leg since that time.

To the extent that the Veteran is attempting to obtain service connection for knee pain, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As such, the Board finds there is no present diagnosed disability, and that service connection is not available for the knee and leg pain complaints.

The Board notes that the Veteran has complained of giving way of his leg. Diagnostic Code 5257 provides compensable ratings based on "slight", "moderate"" and "severe" lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  However, this has not been shown by the objective medical evidence of record.  STRs are silent as to treatment for knee instability.  Similarly, Deerfield Correction Center treatment records do not show treatment or a diagnosis of knee instability, noting only tha the Veteran's knee cap was stable.  While the Veteran is competent to report symptoms of "giving way," he does not have the training, knowledge or expertise in medicine to provide a diagnosis of knee instability.  As such, the Board finds there is no presently diagnosed disability, and that service connection is not available for left knee instability.

Last, the Board notes the Veteran's contention that he was medically discharged due to a left leg disability.  As discussed above, the Veteran's STRs do not show any diagnosis of a left leg disability in service.  Indeed, the Veteran's military records indicate he was discharged because he could not adapt to the stress of military service, and include a letter, signed by the Veteran, indicating there was no injury or illness incurred in service and that the Veteran was physically qualified for separation from physical duty.

In light of the foregoing, the Board finds that the record evidence demonstrates that the Veteran does not have a current diagnosis of a left leg disability.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left leg disability is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


